Citation Nr: 1432163	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  04-20 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty in the United States Navy from December 1943 to June 1946; he was awarded the Purple Heart Medal.  The Veteran died in April 2003, and the appellant is his surviving spouse.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas that denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  

In November 2004, the appellant testified at a Travel Board hearing conducted at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

After remanding the case for additional development, the Board subsequently denied the appellant's claim in a July 2008 decision which she then appealed to the United States Court of Appeals for Veterans Claims (Court).  In December 2013, the parties filed a Joint Motion for Partial Remand.  A January 2014 Order of the Court granted the Joint Motion for Partial Remand and vacated the Board's decision to the extent that it denied service connection for the cause of the Veteran's death.  The case was remanded to the Board for action consistent with the terms of the Joint Motion pursuant to the provisions of 38 U.S.C.A. § 7252(a).

The record before the Board in this case consists of a paper claims file and an electronic file.  The electronic file does not contain pertinent material that is not already included in the paper claims file.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's service-connected posttraumatic stress disorder (PTSD) substantially contributed to his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Given the favorable disposition as to the claim for service connection for the cause of the Veteran's death, the Board finds that any defect in the notice or assistance provided to the appellant in connection with that claim constituted harmless error.

The Merits of the Claim

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The death of a Veteran will be considered service-connected when the evidence establishes that a service-connected disability contributed substantially or materially to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a). 

The appellant contends that the Veteran died as the result of his service-connected PTSD aggravating his heart disease to such an extent that it contributed to his death.  During the November 2004 Travel Board hearing, the appellant and her daughter testified that over the final months of his life, the Veteran was combative, threw his food, refused to take his medications, and had to be strapped down.  Each indicated that the Veteran's doctors had advised them that his PTSD contributed to his combative state.  The appellant and her daughter further testified that the Veteran had not received treatment for PTSD during his lifetime because he was ashamed of having PTSD.

Review of the evidence of record reveals that the Veteran underwent a VA psychiatric examination in March 1994.  The appellant was present and told the examiner that the Veteran's local doctor thought that the Veteran's nerves made his blood pressure higher.  After examining the Veteran, the VA psychiatrist rendered diagnoses of PTSD and dysthymia.  The examiner indicated that the Veteran had a lot of depression.  

VA and private clinical records show that the Veteran received medical treatment for various complaints, including peripheral vascular disease (PVD), chronic obstructive pulmonary disease (COPD), congestive heart failure (CHF), coronary artery disease (CAD) and hypertension (HTN).  He had a myocardial infarction (MI) in 1980, a bypass graft with pacemaker in 1989, and an angioplasty in 1995.  He underwent repair of an abdominal aortic aneurysm (AAA) in April 1995.  The Veteran was also treated for Type II diabetes mellitus, first diagnosed in July 1996, with secondary peripheral neuropathy and retinopathy.  He underwent cardiac catheterization on several occasions, including in November 1997, August 1998, and March 1999.  The Veteran was treated for another MI in March 2002.

In April 2003, the Veteran died.  According to his death certificate, the immediate cause of death was ischemic cardiomyopathy due to coronary artery disease.  The approximate interval between the onset of the ischemic cardiomyopathy and death was listed as four years.  PTSD was listed as a significant condition contributing to, but not causing, his death.  At the time of the Veteran's death, service connection was in effect for PTSD, with a 10 percent evaluation assigned effective from December 1993. 

In August 2003, a VA psychologist reviewed the claims file and indicated that there was no evidence suggesting that the Veteran's PTSD contributed to his death.  He indicated that any attempt to posit such a linkage would involve pure speculation.  

In a November 2004 letter, the Veteran's private cardiologist indicated that she had cared for the Veteran in the last years of his life and knew him to have significant underlying CAD and ischemic cardiomyopathy with associated CHF.  She also indicated that the Veteran had PTSD related to his World War II experiences and that the psychological stress and anxiety that the Veteran had experienced over the years as part of his PTSD very likely exerted significant and direct adverse effects on his cardiovascular system.  In that regard, the cardiologist stated that the relationship between excessive emotional stress and anginal pain caused by reduced coronary blood flow was well established.  Thus, the physician concluded that the Veteran's PTSD contributed significantly to his chronic cardiac symptoms of angina and CHF and his eventual death in April 2003. 

In a November 2005 opinion, a VA physician noted that the Veteran had a host of medical conditions at the time of his death, including diabetes with retinopathy and neuropathy, arteriosclerotic heart disease with bypass grafting and pacemaker placement and hypertension.  The doctor opined that it was unlikely that the Veteran's PTSD was a proximate cause of his death from ischemic cardiomyopathy or CAD.  He acknowledged the opinion of the Veteran's private cardiologist and indicated that it was probably true that acute agitation or anxiety in a patient who has chronic angina could provoke an anginal episode.  However, he also indicated that there was no evidence that either acute or chronic stress caused CAD.  The VA physician further indicated that he was unaware of any evidence showing that PTSD or other psychiatric illness caused or worsened organic heart disease.  Therefore, he opined that it was unlikely that the severity of the Veteran's CAD was permanently worsened by his PTSD.

However, as noted in the December 2013 Joint Motion for Partial Remand, to the extent that the VA physician predicated his opinion at least in part on the absence of medical evidence of an association between PTSD and CAD, at least one study published subsequent to his opinion and the Board decision of July 2008 appeared to suggest that such an association may in fact exist.  A study published in July 2011 was based on data collected by the Veterans Health Administration on 637 veterans without known CAD.  The study concluded that PTSD is associated with the presence and severity of coronary atherosclerosis and predicts mortality independent of age, gender and conventional risk factors.  

The appellant has also provided information relating to a National Institutes of Health (NIH) study published in July 2013 that showed that Vietnam veterans in the study with PTSD were more than twice as likely to have heart disease as the veterans in the study without PTSD.  This finding suggested that PTSD may be a risk factor for heart disease.

The appellant also submitted a follow-up letter (with waiver of RO consideration) from the Veteran's private treating cardiologist.  In a letter dated in April 2014, the cardiologist stated that she had been concerned that the Veteran's chronic PTSD was exacerbating his CAD while she was treating him.  She stated that she believed that the stress related to the PTSD resulted in frequent recurrence of the Veteran's angina symptoms as well as in the worsening of his CHF.  The physician noted that there are a number of studies which document and support the relationship between chronic stress and the development of CAD.  The cardiologist went on to opine that, in light of those studies, the Veteran's PTSD aggravated his CHF leading to decompensation of his cardiac function and ultimately his death.

Viewing the evidence in the light most favorable to the appellant, the positive evidence of record consists of the fact that the Veteran was service-connected for PTSD; that private treating physicians indicated his HTN and other cardiac conditions were made worse by his psychiatric status; and that there are clinical studies indicating the existence of a causal link between PTSD and cardiovascular pathology.

The negative evidence of record consists of the negative VA medical opinions dated in August 2003, and November 2005, and the lack of any medical records relating to treatment for PTSD.  However, as noted above, the VA medical opinions were provided before current and updated scientific data demonstrating a link between PTSD and heart disease were published.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Further inquiry could certainly be undertaken with a view towards development of the claim.  However, as noted above, the reasonable-doubt rule operates in favor of the claimant when the positive and negative evidence is in approximate balance.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the Board is of the opinion that this point has been attained.  Accordingly, service connection for the cause of the Veteran's death is warranted.


ORDER

Service connection for the Veteran's cause of death is granted. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


